DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,891,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-28 are allowed. 

Examiner’s Statement of Reason for Allowance
The prior art of record:
Smith, U.S. publication No. 20160035014.
Torikai, U.S. publication No. 20100138438.
Poole, U.S. publication No. 20150379514.
Kasiyama, U.S. publication No. 20070288459.
Frankel, U.S. publication No. 20140372394.

Smith generally discloses a method and apparatus for providing real-time updatable graphical user interfaces to track real-time value of media airings. Smith also discloses a database of media data associated with a plurality of marketers. Smith further discloses web tracking transaction data that tracks data metrics.
Torikai generally discloses a method, apparatus and program for monitoring Stock Market prices in near real time. The system allows for monitoring and storing of large amounts of data to quickly detect a change or trend in the price.
Poole generally discloses a system and a method for mobile-based transaction preauthorization for fraud detection and prevention.
Kasiyama generally discloses a method for data stream processing that attempts to match incoming data with stored data.
Frankel generally discloses a system, method and non-transitory computer readable medium storing snapshots of transaction data during various stages of execution.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335,1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the specification. Clearly almost all the general terms in the claims may have multiple meanings. So, where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail....” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Smith, Torikai, and Kasiyama, Frankel and Poole disclosed as previously discussed. The references however do not teach at least:
receiving a transaction object comprising transaction details and transaction metadata, wherein the transaction metadata comprises: an indication of a workflow corresponding to a transaction type of the transaction object, wherein the workflow corresponding to the transaction type comprises a plurality of processing steps required to validate a given transaction of the transaction type; and a current workflow stage of the transaction object; adding the transaction object to a streaming data platform; updating the current workflow stage of the transaction object to a first workflow stage; providing, by the streaming data platform and to a first microservice, the transaction object in response to a request from the first microservice for transactions matching the first workflow stage, wherein the first workflow stage is associated with the first microservice based on the workflow corresponding to the transaction type; receiving, by the streaming data platform and from the first microservice, the transaction object after the transaction object is processed by the first microservice, wherein the current workflow stage of the transaction object is updated to a second workflow stage based on the first microservice processing the transaction object; determining that the current workflow stage of the transaction object indicates that the transaction object has completed processing corresponding to the workflow; and removing the transaction object from the streaming data platform and outputting the transaction object and an indication that the transaction object has completed the processing corresponding to the workflow.

Therefore, the claims of the instant application are not obvious over Smith, Torikai, Kasiyama, Frankel and Poole for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Smith, Torikai, Poole, Frankel and Kasiyama because: Smith is not concerned in regenerating or tracking individual transaction objects as they progress through the system. Smith’s user device is directed to tracking a customer’s experiences with media services, media data and media marketers. Additionally, the combination Smith, Torikai, Poole, Frankel and Kasiyama clearly destroys the intent and purpose of Smith taken alone and/or in view of Torikai, Poole, Frankel and Kasiyama use of, for example, a processing transaction one at a time without monitoring the real time progress of the transaction. Accordingly, the present invention is also distinguishable over Smith taken alone and/or in view of Torikai, Poole, Frankel and Kasiyama.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

35 U.S.C 101 subject eligibility: 
Claims are deemed eligible substantially using the same rationale as indicated in the parent application 16/723,392 (now U.S. Patent No. 10,891,615. (see Applicant’s remarks (08/19/2020) in the ‘392 application). In particular, the claimed invention integrates the abstract idea into a practical application.


For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691